Citation Nr: 1434666	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This matter has been previously remanded by the Board in March 2013 and July 2013.  As the requested development has been completed, no further action is necessary to comply with those remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing in April 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ has obtained all available treatment records from the VA Medical Center in New Orleans, as per the July 2013 remand.  However, these records begin in May 1991.  The Veteran maintains that he began receiving treatment from the VA in 1979.  The Veteran's hearing testimony and that of his wife contain references to treatment at VA medical facilities in Galveston, Jackson, and Alexandria.  The AOJ should attempt to obtain any treatment records related to the Veteran from these facilities upon remand.  

The Board notes that the Veteran has not been provided with appropriate notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice should be provided prior to de novo re-adjudication of the claim by a Supplemental Statement of the Case or rating action.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159 (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Contact the VA Medical Center (VAMC) in Jackson, Mississippi, the Galveston VA Outpatient Clinic, and the treatment facilities associated with the Alexandria VA Health Care System to request all records of treatment of the Veteran since 1976, particularly those dated prior to May 1991.  The AOJ is specifically directed to request not only electronic notes, but to contact the appropriate custodians to ascertain whether there are paper records that are related to the Veteran at any of these facilities.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Following completion of the above requested action, if additional records are received which indicate that the Veteran sought treatment for his back prior to 1991, forward the claims file to the April 2014 VA examiner, or another appropriate medical professional, and obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability had its onset during service or is causally and etiologically related to service.  If the examiner believes that a new VA examination is necessary to provide the requested opinion, then a new examination should be conducted.  A complete rationale must be provided for any opinion offered.  

4.  After completing the above development, readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC), and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



